Detailed Action

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/16/2020 has been entered.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 3-8, 16, 20 and 24-27 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 8 recites a limitation “the operation panel”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the operation panel” is interpreted as “the operation surface” or “an operation panel”.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.	Claims 28 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Filiz (US 20160306481 A1).
Regarding claim 28, Filiz discloses a display device (Figs. 3-26 and 29-58 disclose different configurations of display devices integrated with touch sensors, take Figs. 24 and 49 as examples, which are reproduced below for reference), comprising:

    PNG
    media_image1.png
    316
    975
    media_image1.png
    Greyscale

Filiz’s Figs. 24 and 49
a surface panel having first and second opposed main surfaces, the first main surface being an operation surface to which an operator may apply a touch and/or pressing operation (e.g., Fig. 24 shows a touch panel having a top surface A and a bottom surface B, Fig. 49 shows a touch panel having a top surface C and a bottom surface D); 
an image display provided on the second main surface of the surface panel (e.g., Fig. 24 shows a display 2402 provided on the surface B, Fig. 49 shows a display 4910 provided on the surface D); 
a piezoelectric element having first and second opposed main surfaces on which first and second electrodes, respectively, are arranged (e.g., Fig. 24 shows a piezoelectric element 2408 having a surface A and a surface B on which first and second electrodes 2410 and 2406, respectively, are arranged, Fig. 49 shows a piezoelectric element 4904 having a surface A and a surface B on which first and second electrodes 4906 and 4902, respectively, are arranged); 
a shield electrode (e.g., the electrode 2406 shown Fig. 24 is a ground electrode, which functions to shield an electrical noise from the display 2402, the electrode 4906 shown Fig. 49 is a ground electrode, which functions to shield an electrical noise from the display 4910) located between the image display and the first main surface of the piezoelectric element such that the shield electrode is sandwiched between the first main surface of the piezoelectric element and the image display (e.g., Fig. 24 discloses the electrode 2406 is sandwiched between the first main surface A of the piezoelectric element 2408 and the image display 2402, Fig. 49 discloses the electrode 4906 is sandwiched between the first main surface A of the piezoelectric element 4904 and the image display 4910).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
8.	Claims 24 and 8 are rejected under 35 U.S.C. 103 as unpatentable over Emig (US 20090046072 A1) in view of Filiz (US 20160306481 A1).
	Regarding claim 24, Emig (e.g. Figs. 5-6) discloses a display device, comprising: 
a surface panel (input panel 200 including a sensor layer 201, a surface layer 502, and a substrate layer 101) having first and second opposed main surfaces (top surface and bottom surface), the first main surface being an operation surface to which (e.g. Figs. 5-6; top surface of input panel 200 is an input surface to which an operator may apply a touch and/or pressing operation); 
an image display (display includes liquid crystal display material 603 and electrodes 604 and 605; [0064]-[0065]) provided on the second main surface of the surface panel (bottom surface of input panel 200); 
a light reflector (reflector; [0052] and [0068]); 
a light source (light source 505; [0052] and [0068]) located between the light reflector (reflector; [0052] and [0067]) and the image display (display includes liquid crystal display material 603 and electrodes 604 and 605; [0064]-[0065]) for outputting light to the display (e.g. Figs. 5-6 and [0052] and [0068]), at least some of the light outputted by the light source being reflected off of the light reflector and toward the image display (reflector; [0052] and [0068]); 
a piezoelectric element (piezoelectric force-sensing element 506; [0054]) having first and second opposed main surfaces (top surface and bottom surface), the first main surface of the piezoelectric element facing the reflector such that the reflector is sandwiched between the first main surface of the piezoelectric element and the light source (e.g. Fig. 6 and [0052] and [0068]; reflector is sandwiched between the light source 505 and top surface of piezoelectric force-sensing element 506).

Emig discloses a piezoelectric element (piezoelectric force-sensing element 506; [0054]) having first and second opposed main surfaces (top surface and bottom surface), but does not disclose first and second electrodes, respectively, are arranged (Figs. 3-26 and 29-58) discloses different configurations of display devices integrated with piezoelectric pressure sensors, each of the piezoelectric pressure sensors as shown in Figs. 3-26 and 29-58 comprising a piezoelectric element having first and second opposed main surfaces on which first and second electrodes, respectively, are arranged. Take Fig. 26 as an example, a piezoelectric element 2604 having first and second opposed main surfaces on which first and second electrodes 2606 and 2602, respectively, are arranged. Both Emig and Filiz teach piezoelectric sensors for pressure detection in touch displays. Thus, it would have been prima facie obvious to modify or replace Emig’s piezoelectric sensor with the piezoelectric sensor of the display device as taught by Filiz, because one of ordinary skill in the art would have been able to carry out such a modification or substitution, and the results of pressure sensing were reasonably predictable.

Regarding claim 8, Emig in view of Filiz discloses the display device according to claim 24, Emig (e.g. Figs. 5-6) discloses the display device further comprising a capacitive touch sensor (capacitive touch sensor 200; [0040]-[0042]) located between the display (display includes liquid crystal display material 603 and electrodes 604 and 605) and the operation panel (surface panel 502).

9.	Claim 3 is rejected under 35 U.S.C. 103 as unpatentable over Emig (US 20090046072 A1) in view of Filiz (US 20160306481 A1) and further in view of Matsushita (US 20150036200 A1).
(e.g., Figs. 1 and 6-8) discloses a piezoelectric element (piezoelectric sensor 100 comprising a piezoelectric element 30), wherein the first electrode (upper electrode 40) is formed of a light reflecting material and serves as the reflector (Claims 10-12; upper electrode 40 is made of a metal material and serves as a reflector to reflecting incident light). Because a metallic electrode would allow incident light to the piezoelectric sensor to be reflected, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify or substitute the piezoelectric element of Emig in view of Filiz, as taught by Matsushita, such that the reflector as taught by Emig would be substituted by the upper electrode 40 as taught by Matsushita. The combination or modification would reduce the thickness of the touch display device.

10.	Claims 4-7, 16, 20 and 25-27 are rejected under 35 U.S.C. 103 as unpatentable over Emig (US 20090046072 A1) in view of Filiz (US 20160306481 A1) and further in view of Ando (US 20140049137 A1).
Regarding claim 4, Emig in view of Filiz discloses the display device according to claim 24, but does not expressly disclose wherein the first electrode is formed of a light reflecting material and serves, in addition to the reflector, to reflect light emitted by the light source towards the display. However, Ando (e.g., Figs. 1-2) discloses a piezoelectric element (piezoelectric element 300) having first and second opposed main surfaces (top and bottom surfaces) on which first and second electrodes (electrodes 301 and 302), respectively, are arranged, wherein the first electrode is formed of a light reflecting material ([0095]; metal material). Emig, Filiz, and Ando teach piezoelectric sensors for pressure detection, thus, it would have been obvious to modify or replace the piezoelectric sensor as taught by Emig and Filiz with the piezoelectric sensor as taught by Ando for pressure sensing. Because a metallic electrode would allow incident light to the piezoelectric sensor to be reflected, the combination or modification would result in an arrangement, wherein, in addition to the reflector as taught by Emig, the first electrode 301 of the piezoelectric element 300 serves to further reflect light emitted by the light source 505 towards the display. Such a modification would increase light transmission through the display and therefore enhance image visibility.

Regarding claim 5, Emig in view of Filiz discloses the display device according to claim 24, Filiz (e.g., Figs. 3-26 and 29-58) discloses the first and second electrodes having different structures. The examiner further cites Ando as a reference. Ando (e.g., Figs. 1-2 and 25-26) discloses a piezoelectric element, wherein the first and second electrodes (first electrode (e.g., 301) and second electrode (e.g., 302 or 381)) have respective main surface areas and the main surface area of the second electrode is smaller than the main surface area of the first electrode (second electrode 381 covers a part of the second surface, first electrode 301 covers the entire first surface). Emig, Filiz, and Ando teach piezoelectric sensors for pressure detection, thus, it would have been obvious to modify or replace the piezoelectric sensor as taught by Emig and Filiz with the piezoelectric sensor as taught by Ando for pressure sensing. In addition, the electrode 

Regarding claim 6, Emig in view of Filiz and further in view of Ando discloses the display device according to claim 5, Ando (e.g., Fig. 26) disclose wherein at least part of the area of the second main surface of the piezoelectric element (piezoelectric element 38) that is not covered by the second electrode (electrode 381) is covered by one or more dummy electrodes (electrodes 3821 and 3822). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ando to modify the piezoelectric sensor used for the touch display as taught by Emig in view of Filiz. Such an electrode configuration would provide an enhanced detection sensitivity.

Regarding claim 7, Emig in view of Filiz discloses the display device according to claim 24,but does not disclose wherein the piezoelectric element contains polylactic acid. However, Ando discloses wherein the piezoelectric element contains polylactic acid ([0062] and [0093]; polylactic acid). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ando to the piezoelectric sensor used for the touch display as taught by Emig in view of Filiz. Since polylactic acid can be used to form a thin film, the combination is capable to provide a thin film piezoelectric sensor for a compact touch display device.

(e.g., Figs. 1-2, 21-23 and 25-26) discloses wherein: the piezoelectric element (e.g., Figs. 25-26; piezoelectric element 38) has a rectangular shape with a center (e.g., Figs. 25-26), a pair of opposed long sides and a pair of short sides (e.g., Figs. 25-26), the long sides being longer than the short sides and being supported along their entire lengths (e.g., Figs. 25-26; piezoelectric element 38 has two long sides and two short sides and is supported by housing 810) such that when a pressing force is applied to the center of the piezoelectric element the center of the piezoelectric element will move in a first direction (e.g., Figs. 22-23) and the portion of the long sides of the piezoelectric element located closest to the center of the piezoelectric element will move in a second direction (e.g., Figs. 22-23; opposite distortion directions), opposite to the first direction, whereby charges generated at the center of the piezoelectric element will be of opposite polarity to charges generated at the portion of the long sides of the piezoelectric element located closest to the center of the piezoelectric element (e.g., Figs. 22-23; opposite polarity at the center and the side portion); and the second electrode is spaced from the portion of the long sides of the piezoelectric element located closest to the center of the piezoelectric element (e.g., Figs. 25-26; electrode 381). Emig, Filiz, and Ando teach piezoelectric sensors for pressure detection, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ando to modify the piezoelectric sensor used for the touch display as taught by Emig in view of Filiz. The combination would provide an electrode configuration for a piezoelectric senor with an enhanced detection sensitivity.

Regarding claim 16, Emig in view of Filiz and further in view of Ando discloses the display device according to claim 25, Ando discloses wherein the second electrode is the only electrode on the second main surface (e.g., Fig. 25; second electrode 381). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ando to modify the piezoelectric sensor used for the touch display as taught by Emig in view of Filiz. The combination would provide an electrode configuration for a piezoelectric senor with an enhanced detection sensitivity.

Regarding claim 20, Emig in view of Filiz and further in view of Ando discloses the display device according to claim 25, Ando discloses wherein the first electrode (e.g., Figs. 1-2; first electrode 301) covers the entire first main surface of the piezoelectric film (e.g., Figs. 1-2; piezoelectric film 300). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ando to modify the piezoelectric sensor used for the touch display as taught 

Regarding claim 26, Emig in view of Filiz and further in view of Ando discloses the display device according to claim 25, Ando discloses wherein the second electrode (e.g., Figs. 25-26; second electrode 381) abuts the portions of the long sides of the piezoelectric element (e.g., Figs. 25-26; piezoelectric element 38) at positions furthest from the center of the piezoelectric element (e.g., Figs. 25-26). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ando to modify the piezoelectric sensor used for the touch display as taught by Emig in view of Filiz. The combination would provide an electrode configuration for a piezoelectric senor with an enhanced detection sensitivity.

Regarding claim 27, Emig in view of Filiz and further in view of Ando discloses the display device according to claim 25, Ando discloses wherein the second electrode has an hourglass shape (e.g., Fig. 25; second electrode 381). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ando to modify the piezoelectric sensor used for the touch display as taught by Emig in view of Filiz. The combination would provide an electrode configuration for a piezoelectric senor with an enhanced detection sensitivity.



Response to Arguments
11.	In view of amendments, the references of Filiz (US 20160306481 A1), Emig (US 20090046072 A1) and Ando (US 20140049137 A1) have been used for new ground rejection.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.